Fisher, J. Claimants seek to recover for injuries sustained and property damages caused by the left front wheel of a 1935 Ford V-8 automobile owned and driven by claimant, Paul Reaber, being driven "on July 12, 1941, about 11:30 o’clock A. M. into a large hole five or six inches deep in the pavement about one-half mile west of Waukegan, Illinois, on State Bond Issue Route No. 20. Claimants further allege that said hole was in said pavement of State Bond Issue Route No. 20. for a long time prior to the date of said accident and the respondent knew, or should have known, of its existence, and that the respondent’s negligent failure to repair said hole was the proximate cause of said accident and the damages sustained by claimants. Claimant, Paul Reaber, alleges damages sustained of $100.00, and claimant, Loretta Koepke, in the amount of $10,000.00. In the maintenance of its hard-surfaced roads, the State is exercising a governmental function. This court has held in numerous cases that the State, in the exercise of a governmental function, is not liable for injuries to persons or property, resulting from the negligence of its officers, agents or employees. Claimants ask that their respective claims be allowed on the basis of equity and good conscience. This court has also repeatedly held that it has jurisdiction to recommend an award only where the State would be liable in law or in equity in a court of general jurisdiction if it were suable. Crabtree vs. State, 7 C. C. R. 207. On the facts of this case as they have been presented here there is nothing this court can do but deny the claim. It is therefore ordered, that the motion of the Attorney General to dismiss the case is sustained, and the claim is hereby dismissed.